Citation Nr: 0533799	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-26 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disorder, 
diagnosed as degenerative disc disease of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1980 to February 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.

The veteran testified before the undersigned in June 2005.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

At the hearing before the Board, the veteran testified that 
she fell 15-20 feet while on an obstacle course in basic 
training.  She related that she had X-rays but nothing was 
found and she was returned to duty after a couple days but 
continued to have pain.  She stated that she was eventually 
told that she had broken her back.  She was taken off 
physical training so the bone could heal.  She noted that she 
started having problems with her back again in 1992 and was 
diagnosed with disc disease, and continues to have problems.

While a VA examiner concluded in February 2004 that the 
veteran's in-service fall was less likely than not related to 
her current low back disorder, it does not appear that the 
veteran either reported nor did the examiner note a December 
1980 service medical record reporting that the veteran had a 
fracture of her left transverse process.  The Board finds 
this medical evidence significant and should be considered by 
the examiner in rendering an opinion.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Schedule the veteran for the 
appropriate VA examination for a medical 
opinion regarding the relationship 
between her current low back disorder and 
active military duty.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  

Specifically, the examiner is requested 
to express an opinion as to the 
following:

*	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's currently diagnosed low back 
disorder had its onset during service 
or is in any other way causally 
related to service?
*	The examiner is asked to address the 
impact of the apparent in-service 
fracture of the left transverse 
process, if any, on the veteran's 
current complaints.

The examiner should indicate the degree 
to which the opinions are based upon the 
objective findings of record as opposed 
to the history as provided by the 
veteran.  

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


